

Exhibit 10.42


Execution Version


LIMITED RECOURSE PLEDGE AGREEMENT




made by




CURIS, INC.


in favor of




LIND SA LLC
as Pledgee




Dated as of March 22, 2019






ActiveUS 172437213v.1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
1
DEFINED TERMS
4
1.1
Definitions
4
1.2
Other Definitional Provisions
5
2
GRANT OF SECURITY INTEREST; LIMIT ON RECOURSE
6
3
REPRESENTATIONS AND WARRANTIES
6
3.1
Title; No Other Liens
6
3.2
Perfected First Priority Liens.
6
3.3
Jurisdiction of Organization; Chief Executive Office
7
3.4
[Reserved].
7
3.5
Investment Property
7
4
COVENANTS
7
4.1
Delivery of Certificated Securities
7
4.2
[Reserved]
7
4.3
Maintenance of Perfected Security Interest; Further Documentation
7
4.4
Changes in Name, etc.
8
4.5
Notices
8
4.6
Investment Property
8
5
REMEDIAL PROVISIONS
8
5.1
Pledged Stock
8
5.2
Proceeds to be Turned Over To Pledgee
9
5.3
Application of Proceeds
9
5.4
Code and Other Remedies
9
5.5
Private Sales
10
5.6
Put Option Exercise
10
6
THE PLEDGEE
11
6.1
Pledgee’s Appointment as Attorney-in-Fact, etc.
11
6.2
Duty of the Pledgee
12
6.3
Authorization of Financing Statements
12
7
MISCELLANEOUS
12
7.1
Amendments; Waivers
12
7.2
Notices
13
7.3
No Waiver by Course of Conduct; Cumulative Remedies
13
7.4
Enforcement Expenses; Indemnification
13
7.5
Successors and Assigns
13
7.6
[Reserved]
13
7.7
Counterparts
14
7.8
Severability
14
7.9
Section Headings
14
7.1
Integration
14
7.1
Governing Law
14



2
ActiveUS 172437213v.1

--------------------------------------------------------------------------------







7.1
JUDICIAL PROCEEDINGS; WAIVER OF JURY TRIAL
14
7.1
Acknowledgements
15
7.1
Releases
15



SCHEDULES
Schedule 1    Investment Property
Schedule 2    Perfection Matters
Schedule 3    Jurisdiction of Organization and Chief Executive Office










ActiveUS 172437213v.1

--------------------------------------------------------------------------------








LIMITED RECOURSE PLEDGE AGREEMENT
LIMITED RECOURSE PLEDGE AGREEMENT, dated as of March 22, 2019, made by Curis,
Inc., a Delaware corporation (the “Grantor”), in favor Lind SA LLC, a Delaware
limited liability company (the “Pledgee”), as collateral agent on behalf of and
for the benefit of each of TPC Investments I LP, a Delaware limited partnership,
and TPC Investments II LP, a Delaware limited partnership (collectively,
“Purchasers”). Any capitalized term utilized herein shall have the meaning as
specified in the Royalty Interest Purchase Agreement (defined below), unless
such term is otherwise specifically defined herein.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Royalty Interest Purchase Agreement, dated as
of the date hereof, among Curis Royalty LLC, a Delaware limited liability
company (the “Company”), the Grantor, Pledgee and Purchasers (as the same may
hereafter be amended, restated, renewed, supplemented, replaced, extended or
otherwise modified from time to time, the “Royalty Interest Purchase
Agreement”), the Company has sold, transferred, assigned and conveyed to
Purchasers, and Purchasers have purchased, acquired and accepted from the
Company, all of the Company’s right, title and interest in and to the Purchased
Receivables, for the consideration and upon the terms and subject to the
conditions set forth therein (the “Transaction”);
WHEREAS, the Company is a member of an affiliated group of companies that
includes the Grantor;
WHEREAS, pursuant to the Royalty Interest Purchase Agreement, Purchasers have
appointed Pledgee to serve as their collateral agent with respect to the
Collateral; and
WHEREAS, the Company and the Grantor are engaged in related businesses, and the
Grantor is deriving substantial direct and indirect benefit from the
Transaction;
NOW, THEREFORE, for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follow:


4
ActiveUS 172437213v.1

--------------------------------------------------------------------------------








1.
DEFINED TERMS


1.1
Definitions    .

1.1.1
Unless otherwise defined herein, terms defined in the Royalty Interest Purchase
Agreement and used herein shall have the meanings given to them in the Royalty
Interest Purchase Agreement, and the following terms are used herein as defined
in the New York UCC: Certificated Security.

1.1.2
The following terms shall have the following meanings:

“Agreement”: this Pledge Agreement, as the same may be amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time.
“Company Obligations”: the Secured Obligations (as such term is defined in the
Company Security Agreement).
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Collateral”: as defined in Section 2.
“Collateral Account”: any collateral account established by the Pledgee as
provided in Section 5.2.
“Company”: as defined in the recitals hereto.
“Default”: as defined in the Company Security Agreement.
“Grantor”: as defined in the preamble hereto.
“Event of Default”: as defined in the Company Security Agreement.
“Investment Property”: the collective reference to (i) all Pledged Stock (ii)
any other “investment property” (as such term is defined in Section 9-102(a)(49)
of the New York UCC) issued by the Company to the Grantor in connection with
such Pledged Stock.
“Issuers”: the collective reference to each issuer of any Investment Property.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Obligations”: the collective reference to the Company Obligations and any and
all expenses for which the Grantor is liable under Section 7.4.
“Pledged Stock”: the shares of Capital Stock listed on Schedule 1 (and any
replacements of such Pledged Stock).
“Pledgee”: as defined in the preamble hereto.
“Proceeds”: all “proceeds”, as such term is defined in Section 9-102(a)(64) of
the New York UCC, of the Investment Property, and, in any event, shall include,
without limitation, all


5
ActiveUS 172437213v.1

--------------------------------------------------------------------------------







dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
“Put Option”: as defined in the Royalty Interest Purchase Agreement.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Royalty Interest Purchase Agreement”: as defined in the recitals hereto.
“Securities Act”: the Securities Act of 1933, as amended.

1.2
Other Definitional Provisions    .

1.2.1
The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

1.2.2
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

1.2.3
Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to the Grantor, shall refer to the Grantor’s
Collateral or the relevant part thereof.


2.
GRANT OF SECURITY INTEREST; LIMIT ON RECOURSE

2.1
The Grantor hereby assigns and transfers to the Pledgee, and hereby grants to
the Pledgee a security interest in, all of the following property now owned or
at any time hereafter acquired by the Grantor or in which the Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due of the Obligations:

2.1.1
all Investment Property;

2.1.2
all books and records pertaining to the Collateral; and

2.1.3
all Proceeds.

2.2
Notwithstanding anything to the contrary stated in this Agreement, the Royalty
Interest Purchase Agreement or any other Transaction Document, the recourse of
the Pledgee and the Purchasers under this Agreement, including the satisfaction
of any claims hereunder, or the exercise of any rights and remedies hereunder,
is limited solely to the Collateral, and the Pledgee and the Purchasers shall
have no claim under this Agreement against the Grantor or any other asset of the
Grantor for the satisfaction of any of the Obligations. Without limiting the
foregoing,



6
ActiveUS 172437213v.1

--------------------------------------------------------------------------------







each of the Pledgee and each Purchaser hereby waives any deficiency claims
against the Grantor.

3.
REPRESENTATIONS AND WARRANTIES

The Grantor hereby represents and warrants to the Pledgee that:

3.1
Title; No Other Liens    . Except for the security interest granted to the
Pledgee pursuant to this Agreement, the Grantor owns each item of the Collateral
free and clear of any and all Liens or claims of others. No valid and effective
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Pledgee pursuant to this Agreement.


3.2
Perfected First Priority Liens.     The security interests granted pursuant to
this Agreement create in favor of the Pledgee, a legal and valid security
interest in the Collateral. In the case of the certificated Pledged Stock, when
stock certificates representing such Pledged Stock are delivered to the Pledgee
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral granted hereunder, when financing statements
specified on Schedule 2 in appropriate form are filed in the offices specified
on Schedule 2, the security interest granted hereunder shall constitute a fully
perfected Lien (to the extent such Lien can be perfected by filing or, with
respect to the Pledged Stock, possession and then with respect to such
Collateral such Lien shall be perfected only to the extent perfection is
required hereunder) on, and security interest in, all right, title and interest
of the Grantor in such Collateral and the proceeds thereof, as security for the
Obligations, in each case prior in right to any other Person.


3.3
Jurisdiction of Organization; Chief Executive Office    . On the date hereof,
the Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of the Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 3.


3.4
[Reserved].    


3.5
Investment Property    .

3.5.1
The shares of the Pledged Stock pledged by the Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Capital Stock of each
Issuer of the Pledged Stock.

3.5.2
All the shares of the Pledged Stock have been duly and validly issued and are
fully paid and nonassessable.

3.5.3
The Grantor is the record and beneficial owner of, and has legally valid rights
in, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of, or claims of, any other Person, except the Liens created
by this Agreement.



7
ActiveUS 172437213v.1

--------------------------------------------------------------------------------








4.
COVENANTS

The Grantor covenants and agrees with the Pledgee that, from and after the date
of this Agreement until the Obligations shall have been performed and paid in
full (other than contingent indemnification obligations not then due):

4.1
Delivery of Certificated Securities    . If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Certificated Security, such Certificated Security shall be promptly delivered to
the Pledgee, duly indorsed in a manner reasonably satisfactory to the Pledgee,
to be held as Collateral pursuant to this Agreement,


4.2
[Reserved]    .


4.3
Maintenance of Perfected Security Interest; Further Documentation    .

4.3.1
Subject to the limitations and exceptions set forth in the Transaction
Documents, the Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever.

4.3.2
The Grantor will furnish to the Pledgee from time to time statements and
schedules further identifying and describing the assets and property of the
Grantor constituting Collateral and such other reports in connection therewith
as the Pledgee may reasonably request, all in reasonable detail.

4.3.3
Subject to the limitations and exceptions set forth in the Transaction
Documents, at any time and from time to time, upon the written request of the
Pledgee, and at the sole expense of the Grantor, the Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Pledgee may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation, (i)
authorize the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
Investment Property and any other relevant Collateral, taking any actions
necessary to enable the Pledgee to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto; provided, that Grantor
shall not be required to enter into control agreement with any securities
intermediary maintaining any Securities Account in which any Collateral is
credited thereto.


4.4
Changes in Name, etc.     The Grantor will not, except upon 15 days’ (or such
shorter time period as the Pledgee may agree) prior written notice to the
Pledgee and delivery to the Pledgee of all additional financing statements and
other documents reasonably requested by the Pledgee to maintain the validity,
perfection and priority of the security interests provided for herein, (i)
change its jurisdiction of organization or the location of its chief executive
office or sole place of business or principal residence from that referred to in
Section 3.3 or (ii) change its name.



8
ActiveUS 172437213v.1

--------------------------------------------------------------------------------








4.5
Notices    . The Grantor will advise the Pledgee promptly, in reasonable detail,
of any Lien (other than security interests created hereby) on any of the
Collateral.


4.6
Investment Property    . If the Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, the Grantor shall accept the same as the agent of the Pledgee, hold the
same in trust for the Pledgee and deliver the same forthwith to the Pledgee in
the exact form received, duly indorsed by the Grantor to the Pledgee, if
required, together with an undated stock power covering such certificate duly
executed in blank by the Grantor and with, if the Pledgee so requests, signature
guaranteed, to be held by the Pledgee, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall be paid over to the Pledgee to be held by it hereunder as
additional collateral security for the Obligations.


5.
REMEDIAL PROVISIONS


5.1
Pledged Stock    .

5.1.1
Unless an Event of Default shall have occurred and be continuing and the Pledgee
shall have given notice to the Grantor of the Pledgee’s intent to exercise its
corresponding rights pursuant to Section 5.1.2, the Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock to the extent
permitted pursuant to the terms of the Royalty Interest Purchase Agreement, and
to exercise all voting and corporate or other organizational rights with respect
to the Investment Property.

5.1.2
If an Event of Default shall occur and be continuing and the Pledgee shall give
notice of the Pledgee’s intent to exercise such rights to the Grantor, (i) the
Pledgee shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Investment Property and make application
thereof to the Obligations in such order as set forth in Section 5.3, and (ii)
any or all of the Investment Property shall be registered in the name of the
Pledgee or its nominee, and the Pledgee or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise (including, without limitation, the right to remove directors of the
relevant Issuer or Issuers) and (y) any and all rights of conversion, exchange
and subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by the Grantor or
the Pledgee of any right, privilege or option pertaining to such Investment
Property, and in connection therewith, the right to deposit and deliver any and
all of the Investment Property with any



9
ActiveUS 172437213v.1

--------------------------------------------------------------------------------







committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Pledgee may determine), all without liability
except to account for property actually received by it, but the Pledgee shall
have no duty to the Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
5.1.3
The Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by the Grantor hereunder to (i) comply with any instruction
received by it from the Pledgee in writing that (x) states that an Event of
Default has occurred and is continuing and (y) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from the
Grantor, and the Grantor agrees that each Issuer shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Investment Property directly to
the Pledgee.


5.2
Proceeds to be Turned Over To Pledgee    . If an Event of Default shall occur
and be continuing, upon the request of the Pledgee, all Proceeds received by the
Grantor consisting of cash, checks and other near-cash items shall be held by
the Grantor in trust for the Pledgee, segregated from other funds of the
Grantor, and shall, forthwith upon receipt by the Grantor, be turned over to the
Pledgee in the exact form received by the Grantor (duly indorsed by the Grantor
to the Pledgee, if required). All Proceeds received by the Pledgee hereunder
shall be held by the Pledgee in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Pledgee in a Collateral
Account (or by the Grantor in trust for the Pledgee) shall continue to be held
as collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 5.3.


5.3
Application of Proceeds    . If an Event of Default shall have occurred and be
continuing, at any time at the Pledgee’s election, the Pledgee may apply all or
any part of Proceeds constituting Collateral, whether or not held in any
Collateral Account, in payment of the Obligations.


5.4
Code and Other Remedies    . If an Event of Default shall occur and be
continuing, the Pledgee may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, the Pledgee, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice as required below or by law) to or upon the Grantor
or any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Pledgee or elsewhere
upon such terms and conditions as the Pledgee may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery



10
ActiveUS 172437213v.1

--------------------------------------------------------------------------------







without assumption of any credit risk. The Pledgee shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in the Grantor, which right or
equity is hereby waived and released. The Pledgee shall apply the net proceeds
of any action taken by it pursuant to this Section 5.4, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Pledgee hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in accordance with Section 5.3, and only
after such application and after the payment by the Pledgee of any other amount
required by any provision of law, including, without limitation, Section
9-615(a)(3) of the New York UCC, need the Pledgee account for the surplus, if
any, to the Grantor. To the extent permitted by applicable law, the Grantor
waives all claims, damages and demands it may acquire against the Pledgee
arising out of the exercise by it of any rights hereunder. The Pledgee shall
give the Grantor not less than 10 days’ prior notice of the time and place of
any sale or other intended disposition of any of the Collateral, except any
Collateral which is of a type customarily sold on a recognized market.

5.5
Private Sales    . The Grantor recognizes that the Pledgee may be compelled,
during the exercise of its rights and remedies upon and after the occurrence and
during the continuation of an Event of Default, to resort to one or more private
sales thereof to a restricted group of purchasers which will be obliged to
agree, among other things, to acquire such securities for its own account for
investment and not with a view to the distribution or resale thereof. The
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not,
for such reason, be deemed to have been made in a commercially unreasonable
manner. The Pledgee shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so. The
Grantor agrees to use its best efforts to do or cause to be done all such acts
as may be necessary to make such sale or sales of all or any portion of the
Pledged Stock pursuant to this Section 5.5 valid and binding and in compliance
with any and all other applicable Requirements of Law.


5.6
Put Option Exercise    . An exercise of any remedy set out in Sections 5.1
through 5.5 by the Pledgee shall also be deemed to constitute an exercise by
Purchasers of the Put Option, and, for the avoidance of doubt, upon such deemed
exercise the Put/Call Price shall be immediately due and payable without any
further action or notice by any party.


6.
THE PLEDGEE


6.1
Pledgee’s Appointment as Attorney-in-Fact, etc.



11
ActiveUS 172437213v.1

--------------------------------------------------------------------------------







6.1.1
The Grantor hereby irrevocably constitutes and appoints the Pledgee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Grantor and in the name of the Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Grantor hereby gives the
Pledgee the power and right, on behalf of the Grantor, without notice to or
assent by the Grantor, to do any or all of the following:

(a)
in the name of the Grantor or its own name, or otherwise, take possession of and
indorse and collect any checks, drafts, notes, acceptances or other instruments
for the payment of moneys due with respect to any Collateral and file any claim
or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Pledgee for the purpose of collecting any
and all such moneys due with respect to any Collateral whenever payable;

(b)
pay or discharge taxes and Liens levied or placed on or threatened against the
Collateral;

(c)
execute, in connection with any sale provided for in Section 5.4 or 5.5, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(d)
(1) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Pledgee or as the Pledgee shall direct; (2) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any assignments, verifications, notices and other documents
in connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against the Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Pledgee may deem
appropriate; and (7) generally, sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Pledgee were the absolute owner thereof for all
purposes, and do, at the Pledgee’s option and the Grantor’s expense, at any
time, or from time to time, all acts and things which the Pledgee deems
necessary to protect, preserve or realize upon the Collateral and the Pledgee’s
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as the Grantor might do.

Anything in this Section 6.1.1 to the contrary notwithstanding, the Pledgee
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 6.1.1 unless an Event of Default shall have occurred and be
continuing.


12
ActiveUS 172437213v.1

--------------------------------------------------------------------------------







6.1.2
If the Grantor fails to perform or comply with any of its agreements contained
herein, the Pledgee, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

6.1.3
Subject to Section 7.16 of this Agreement, the expenses of the Pledgee incurred
in connection with actions undertaken as provided in this Section 6.1 shall be
payable by the Grantor to the Pledgee on demand.

6.1.4
The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. All powers, authorizations and agencies contained
in this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released.


6.2
Duty of the Pledgee    . The Pledgee’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Pledgee deals with similar property for its own account.
Neither the Pledgee nor any of its officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Pledgee hereunder
are solely to protect the Pledgee’s interests in the Collateral and shall not
impose any duty upon the Pledgee to exercise any such powers. The Pledgee shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Grantor for any act or failure
to act hereunder, except for its own gross negligence or willful misconduct.


6.3
Authorization of Financing Statements    . Pursuant to any applicable law, the
Grantor authorizes the Pledgee to file or record financing statements with
respect to the Collateral without the signature of the Grantor in such form and
in such offices as the Pledgee determines appropriate to perfect the security
interests of the Pledgee under this Agreement. The Grantor hereby ratifies and
authorizes the filing by the Pledgee of any financing statement with respect to
the Collateral made prior to the date hereof.


7.
MISCELLANEOUS


7.1
Amendments; Waivers    . Any term, covenant, agreement or condition of this
Agreement may be amended, and any right under this Agreement may be waived, if,
but only if, such amendment or waiver is in writing and is signed by the Pledgee
and by the Grantor. Unless otherwise specified in such waiver, a waiver of any
right under this Agreement shall be effective only in the specific instance and
for the specific purpose for which given. No election not to exercise, failure
to exercise or delay in exercising any right, nor any course of dealing or
performance, shall operate as a waiver of any right of the Pledgee under this
Agreement or Applicable Law, nor shall any single or partial exercise of any
such right preclude any other or further exercise



13
ActiveUS 172437213v.1

--------------------------------------------------------------------------------







thereof or the exercise of any other right of the Pledgee under this Agreement
or Applicable Law.

7.2
Notices    . All notices or other written communications hereunder shall be made
in accordance with Section 8.01 of the Royalty Interest Purchase Agreement.


7.3
No Waiver by Course of Conduct; Cumulative Remedies    . The Pledgee shall not
by any act (except by a written instrument pursuant to Section 7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of the Pledgee, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Pledgee of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Pledgee would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.


7.4
Enforcement Expenses; Indemnification    . Subject to Section 2.2 and Section
7.16 of this Agreement,

7.4.1
The Grantor agrees to pay or reimburse the Pledgee for all its costs and
expenses incurred in enforcing or preserving any rights under this Agreement,
including, without limitation, the fees and disbursements of counsel as required
of the Company pursuant to Section 8.14 of the Royalty Interest Purchase
Agreement.

7.4.2
The Grantor agrees to pay, and to save the Pledgee harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

7.4.3
The Grantor agrees to pay, and to save the Pledgee harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Company would be required to do so pursuant to
Section 8.14 of the Royalty Interest Purchase Agreement.

7.4.4
The agreements in this Section 7.4 shall survive repayment of the Obligations
and all other amounts payable under the Royalty Interest Purchase Agreement and
the other Transaction Documents.


7.5
Successors and Assigns    . This Agreement shall be binding upon the successors
and assigns of the Grantor and shall inure to the benefit of the Pledgee and its
successors and assigns; provided that the Grantor may not assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Pledgee.



14
ActiveUS 172437213v.1

--------------------------------------------------------------------------------








7.6
[Reserved]    .


7.7
Counterparts    . To facilitate execution, this Agreement may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages. Delivery of an executed signature
page of this Agreement by email or facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include electronic signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law.


7.8
Severability    . Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


7.9
Section Headings    . The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


7.10
Integration    . This Agreement and the other Transaction Documents represent
the agreement of the Grantor and the Pledgee with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Pledgee relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Transaction Documents.


7.11
Governing Law    . The rights and duties of Grantor and the Pledgee under this
Agreement shall be governed by the laws of the State of New York regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.


7.12
JUDICIAL PROCEEDINGS; WAIVER OF JURY TRIAL    . EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS



15
ActiveUS 172437213v.1

--------------------------------------------------------------------------------







PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK COUNTY, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS
AN INCONVENIENT FORUM. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED OR DETERMINED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 8.01 OF THE ROYALTY INTEREST PURCHASE
AGREEMENT, AND SERVICE SO MADE SHALL BE DEEMED COMPLETED ON THE THIRD BUSINESS
DAY AFTER SUCH SERVICE IS DEPOSITED IN THE MAIL. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE PLEDGEE MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY AGAINST GUARANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING ANY CLAIM OR DISPUTE
(WHETHER ARISING UNDER APPLICABLE LAW, UNDER CONTRACT OR OTHERWISE) IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH, THIS AGREEMENT, THE RELATIONSHIPS
ESTABLISHED HEREUNDER OR ANY ACTIONS OR CONDUCT HEREUNDER OR WITH RESPECT
HERETO, WHETHER SUCH CLAIM OR DISPUTE ARISES OR IS ASSERTED BEFORE OR AFTER THE
CLOSING DATE OR BEFORE OR AFTER THE REPAYMENT DATE.

7.13
Acknowledgements    . The Grantor hereby acknowledges that:

7.13.1
it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Transaction Documents to which it is a party;

7.13.2
the Pledgee does not have any fiduciary relationship with or duty to the Grantor
arising out of or in connection with this Agreement or any of the other
Transaction Documents, and the relationship between the Grantor, on the one
hand, and the Pledgee, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

7.13.3
no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby between the
Grantor and the Pledgee.



16
ActiveUS 172437213v.1

--------------------------------------------------------------------------------








7.14
Releases    . At such time as the Obligations shall have been performed and paid
in full, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Pledgee and the Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantor. At the request and
sole expense of the Grantor following any such termination, the Pledgee shall
deliver to the Grantor any Collateral held by the Pledgee hereunder. Upon any
such termination of the security interests or release of Collateral, as the case
may be, referred to in this clause, the Pledgee will, at the expense of the
Grantor, execute and deliver to the Grantor such documents, as the Grantor shall
reasonably request to evidence the termination of the security interests or the
release of such Collateral, as the case may be, including without limitation,
subordination or nondisturbance agreements, in form and substance satisfactory
to the Grantor.



[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
CURIS, INC., as Grantor




By:    /s/ James E. Dentzer____________________
Name: James E. Dentzer
Title: President and Chief Executive Officer


17
ActiveUS 172437213v.1

--------------------------------------------------------------------------------









LIND SA LLC, as Pledgee




By:    /s/ Andrew Rubinstein_____________________
Name: Andrew Rubinstein
Title: Authorized Signatory








[Signature Page to Limited Recourse Pledge Agreement]
ActiveUS 172437213v.1

--------------------------------------------------------------------------------








Schedule 1
DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock:


Issuer
 
Holder
 
Class of
Stock
 
Stock
Certificate No.
 
No. of Shares
Curis Royalty, LLC
 
Curis, Inc.
 
Membership Interest
 
N/A
 
100% ownership
 
 
 
 
 
 
 
 
 







ActiveUS 172437213v.1

--------------------------------------------------------------------------------









Schedule 2
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS




Uniform Commercial Code Filings




Secretary of State of Delaware




Actions with respect to Pledged Stock




[None]




ActiveUS 172437213v.1

--------------------------------------------------------------------------------









Schedule 3






LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE


Grantor
Jurisdiction of Organization
Location of Chief Executive Office
Curis, Inc.
Delaware
4 Maguire Road
Lexington, Massachusetts 02421









ActiveUS 172437213v.1

--------------------------------------------------------------------------------








ACKNOWLEDGEMENT AND CONSENT
The undersigned hereby acknowledges receipt of a copy of the Pledge Agreement
dated as of March 22, 2019 (the “Agreement”), made by the Grantor party thereto
for the benefit of Lind SA LLC, as Pledgee. The undersigned agrees for the
benefit of the Pledgee as follows:
The undersigned will be bound by the terms of the Agreement and will comply with
such terms insofar as such terms are applicable to the undersigned.
The undersigned will notify the Pledgee promptly in writing of the occurrence of
any of the events described in Section 4.6 of the Agreement.
The terms of Sections 5.1.3 and 5.5 of the Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 5.1.3 or 5.5 of the Agreement.






ActiveUS 172437213v.1

--------------------------------------------------------------------------------








CURIS ROYALTY LLC


By: /s/ James E. Dentzer____________________
Name: James E. Dentzer
Title: President


Address for Notices:
Curis Royalty LLC
4 Maguire Road
Lexington, MA 02421
Attention: President
Telephone No.: (617) 503-6597
Facsimile No.: (617) 503-6501


[Signature Page to Acknowledgement & Consent to the Limited Recourse Pledge
Agreement]
ActiveUS 172437213v.1